 THE PULASKI RUBBERCOMPANY347The Pulaski Rubber CompanyandUnited Rubber,Cork, Lino-leum & Plastic Workers of America,AFL-CIO.Case No.26-CA-997 (formerly 10-CA-4395).April 27, 1961DECISION AND ORDEROn December 14, 1960, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.He also found that the Respondenthad not engaged in certain other alleged unfair labor practices andrecommended dismissal of the complaint pertaining to such allegedunfair labor practices.Thereafter, the Charging Party and the Re-spondent filed exceptions to the Intermediate Report, and the Re-spondent filed a supporting brief.Pursuant to Section 3(b) of the National Labor Relations Act,the Board has delegated its powers herein to a three-member panel[Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, except as noted below.'ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,The Pulaski Rubber Company,Pulaski, Tennessee,its officers,agents,successors,and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in United Rubber, Cork, Lino-leum&PlasticWorkers of America,AFL-CIO,or any other labororganization of its employees,by discriminating in regard to thei In finding that the Respondent's letters to its employees,dated January 8, 1960, andJanuary 14,1960,violated Section 8(a)(1) of theAct, theTrial Examiner noted thatthese letters were sent to smalltown, unsophisticatedemployeesworking in a small plant,and observedthat "Had they beenaddressed to employeesmore sophisticatedin self-organization and collective bargaining the same conclusion mightnot follow "We do notrely on this rationale of the Trial Examiner.In our view,whether or not the Respond-ent's employees were so unsophisticated,the letterswere calculatedto,or tended to,coerce the employees in the exercise of the rights guaranteedin Section7 of the Act and,therefore, constituted a violation of Section 8(a)(1).Accord:The Red Rock Company,at al.,84 NLRB 521, 625.131 NLRB No. 51. 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDhire and tenure of their employment or any term or condition ofemployment.(b) Interrogating its employees concerning their union member-ship or sympathies, including how they intend to vote in a representa-tion election, in a manner constituting interference, restraint, or coer-cion, within the meaning of Section 8(a) (1) of the Act.(c)Threatening employees' chances of advancement or their jobsecurity or threatening to close the plant and quit business in order todefeat the Union.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Rubber, Cork, Lino-leum R Plastic Workers of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives of theirown choosing, and to engage in other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Raymond Harold Burrow immediate and full rein-statement to his former or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges previouslyenjoyed.(b)Make whole Raymond Harold Burrow for any loss of pay hemay have suffered by reason of the Respondent's discriminationagainst him in accordance with the recommendations set forth in thesection of the Intermediate Report entitled "The Remedy."(c)Post at its plant at Pulaski, Tennessee, copies of the notice at-tached hereto marked "Appendix."' Copies of said notice, to be fur-nished by the Regional Director for the Twenty-sixth Region, shall,after being signed by the Respondent's representative, be posted bythe Respondent and maintained by it for 60 consecutive days there-after in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent discriminated againstNelson Rogers in violation of the Act.IIn the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." THE PULASKI RUBBER COMPANY'349APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of the right to self-organization, toform labor organizations, to join or assist United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities.WE WILL NOT interrogate our employees concerning their unionmembership or sympathies, including how they intend to vote ina representation election, in a manner constituting interference,restraint, and coercion within the meaning of Section 8 (a) (1) ofthe Act.WE WILL NOT threaten employees' chances of advancement ortheir job security, or threaten to close the plant and quit businessin order to defeat United Rubber, Cork, Linoleum & PlasticWorkers of America, AFL-CIO, or any other labor organizationof our employees.WE WILL NOT discourage membership in United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, or any otherlabor organization of our employees, by discriminating in anymannerwith regard to their hire and tenure of employment, orany term or condition of employment.WE WILL offer to Raymond Harold Burrow immediate and fullreinstatement to his former or substantially equivalent position,without prejudice to his seniority and other rights and privilegespreviously enjoyed.WE WILL make whole Raymond Harold Burrow for any loss ofpay suffered by him by reason of the discrimination practicedagainst him.All our employees are free to become, remain, or refrain from be-coming members of the above-named Union or any other labor organ-ization.THE PULASKIRUBBER COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with the General Counsel and Respondent represented by counsel,was heard before Alba B. Martin, the duly designated Trial Examiner, in Pulaski,Tennessee, on complaint of the General Counsel and answer of The Pulaski RubberCompany of Pulaski, Tennessee, the Respondent.The issues litigated were whetherRespondent interrogated and threatened employees in violation of Section 8(a)(1)of the Act and whether Respondent discriminatorily discharged Raymond H. Burrowand Nelson Rogers in violation of Section 8(a)(3) of the Act.At the conclusionof all evidence decision was reserved upon Respondent'smotionsto dismiss thecomplaint.These motions are hereby ruled upon in accordance with the findingsand conclusions herein.Both parties filed helpful briefs, which have been carefullyconsidered, and both parties served copies of their brief upon United Rubber, Cork,Linoleum & Plastic Workers of America, AFL-CIO, which filed the charge herein.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Pulaski Rubber Company is a Tennessee corporation having its principaloffice and place of business in Pulaski, Tennessee, where it is engaged in the manu-facture and sale of small solid and semipneumatic tires for such vehicles as smallbicycles, tricycles, kiddie cars, scooters, and lawnmowers.Respondent began doingbusiness in Pulaski in August 1957.During the calendar year just preceding theissuance of the complaint, a representative period, Respondent sold and shipped fromitsPulaski plant products valued in excess of $50,000 a year to points located out-side the State of Tennessee.Respondent admitted and I find that it is engaged incommerce within the meaning of Section 2(6) and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum & Plastic Workers of America, AFL-CIO, is alabor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionThe events herein occurred while the Union was attempting to organize the em-ployees at the Pulaski plant.They occurred shortly before and shortly after aBoard-conducted election at the plant January 21, 1960, which, after resolving ob-jections filed by the Union, the Board set aside.A new election was scheduled forMay 20, 1960; immediately after the hearing herein, which was held on May 17and 18, 1960.During the preelection period, on January 8, 11, and 14, 1960, Respondent'sPresident R. T. Reiss sent letters over his signature to each employee addressed to"Dear Employee." The January 8 letter read as follows:It is my opinion that you-our present employees-and ourselves have donean outstanding job in building up an organization that can be counted on toassurethe futuresuccess ofour Company.It hasn't been an easy job-a complete training job had to be done to developgood employees and foremen.Along the way-,many former employees couldnot make the grade, many quit and some had to be discharged for excessiveabsenteeism, poor workmanship, and other reasons.But now-I sincerely be-lieve that we have a good nucleus for our future growth-and that many ofyou will advance to foremen and other better jobs in our Company as we moveahead.A third party could only disrupt the harmony of our present organizationand undoubtedly would seriously hamper our growth and your chances forindividual advancement.Any union-means lack of harmony between the company and its employees,retards both the company and the individual's chance of advancement, meansstrikes and possible violence, and many companies have found unions so un-reasonable that they have found it to their advantage to quit business.A vote for a union would be a vote against the Company-and therefore, avote against yourselves. THE PULASKI RUBBERCOMPANY351The January11 letter read as follows:Although our Pulaski operations have been unprofitable to date-I sincerelybelieve we have done an excellent job for our employees.Our loss for the first 2 years was approximately $27,000 and this year's op-eration will only make up part of this loss.In spite of our operatinglosses, we haveprovided you and yourfamily withthe following benefits:1.Equal nand highest wage rates in the immediate area;2.Considerable overtime work-because our policyhas been to secureadditional business to warrant such overtime work;3.Christmas holiday pay and Company paidlife insurance;4.A very generous vacation plan-all employees with 1 year of serviceget a full week of vacation with pay;5.Company paid hospital and surgical insurance for employees and theirdependents-which is equal to any in the country, and with the low hospitaland doctor charges in the area, gives you and your dependentsa greaterproportion of these charges than you would find anywhere.You must giveus creditfor our generous wage and benefitprogram,particu-larly since we have not yet reached a profitable level.And as operations be-come profitable and the Company can afford it-you can be sure that we willcontinue to do an even better job for you and your family.Remember-"A UNION CANNOT GET ANYTHING FOR YOU THATTHE COMPANY IS NOT WILLING TO GIVE."The January 14 letter read as follows:It is no secret that many companies have moved down South to get away fromunreasonable unions which they were saddled with up North.Many of our customers-including our largest customer, do not have unionsin their plants.All things being equal-these customers would certainly preferto give the majority of their business to non-union suppliers.This, of course,would give our non-union competitor in Georgia a big advantage over us-ifthe majority of our employees would vote for a union.Also, a favorable union vote at our plant, would automatically shut the dooron further industrial expansion in the Pulaski area.This would be very badfor our Company, our employees and their families, and for all of the citizensof Pulaski.I am sure that you would not want to risk your job security by voting for 'theunion-thereby giving our competitor a terrific advantage with our present cus-tomers, and as a good citizen you should not want to do anything that wouldhinder the future industrial growth of the Pulaski area.As Respondent well knew and as the record and the letters themselves reflect,these letters were sent to smalltown 1 employees, unsophisticated employees workingin a small plant.That the letters were sent for the purpose of defeating the Unionin the election cannot be gainsaid.The question is whether these letters sent to theseemployees imposed involuntary restraint on the will of the employees and so pre-vented them from making a free choice in the election or, forced them to act contraryto their desires with respect to the organization of the Union.Had they beenaddressed to employees more sophisticated in self-organization and collective bar-gaining the same conclusion might not follow.But addressed to these particularemployees there can be no doubt that the first and third letters imposed such volun-tary restraint.Viewed,as the recipient employees would have viewed them, withoutclose analysis of all the qualifying phrases but with an eye and an understanding as tothe real meaning to,them, there can be no doubt that these two letters conveyed atleast an implied threat that if the Union won the election the employees' chances foradvancement and indeed their very jobs were at stake.The words "undoubtedlywould" in the third paragraph of the January 8 letter-which read, "A third partycould only disrupt the harmony of our present organization and undoubtedly wouldseriously hamper our growth and your chances for individual advancement"-would not have been interpreted by the recipient employees as converting an other-wise direct threat into a mere prognostication.Nor would the implied threat to quitbusiness and close the plant in the fourth paragraph of the January 8 letter havebeen mollified in the minds of the recipient employees by the qualifying language3Hammond's Ambassador World Atlas, 1959edition,liststhe population of Pulaskias 5,762. 352DECISIONS OF NATIONAL' LABOR RELATIONS BOARDwhich preceded it.Likewise the implied threat in the last paragraph of the January14 letter-"I am sure that you would not want to risk your job security by voting forthe union"-would not have been mitigated in the minds of the recipient employeesby the language which preceded and followed it.Upon the above considerations Ifind and hold that by threatening employees' job security and their chances of ad-vancement and by impliedly threatening to quit business and close the plant in theJanuary 8 letter, and by threatening their job security in the January 14 letter,Respondent restrained and coerced employees in the rights guaranteed in Section7 of the Act, thereby violating Section 8(a) (1) of the Act.On Monday, January 18, 1960, 3 days before the January 21 election, Respondentheld a dinner meeting for its employees, at which Respondent's President R. T. ReissspokeHe "discussed" the three letters set forth above and answered questions fromthe employees.He told the employees that he wanted to talk with them individuallythe following day.The following day the employees were sent by their foremen tosee Reiss and were transported to,a motel in Pulaski individually or in groups byRespondent's comptroller, Harvey Smith.President Reiss spoke to them individu-ally.He testified that he saw them at the motel because there was no convenientplace to interview them at the plant.Some 12 employees testified concerning the statements and questions PresidentReiss addressed to them in the motel room. President Reiss did not specifically denymost of this testimony, but he denied asking any employee if he was a member of theUnion or active in union affairs, and he denied making any promises or threats tothe employees.Employee James W. Alsup credibly testified that at the motel President Reiss"told me if we voted the Union in out there and had to go out on a strike, everybodyin town would know who was for the Union. He said it would be a bit hard to getalong with the people here in town.He stated further that we didn't need a thirdparty butting in on our business, after all, the Union couldn't get anything for usthat the Company wasn't willing to give."Employee Jessie Lee Brymer testified that Reiss said "they didn't need a union atthe Pulaski Rubber Company because it was too small and he also said if the thirdparty came in, . . that the third party would hold a'gun to his head and demand alot of stuff . . . he said that a union was all right in a big plant. But he said that ina small plant, they don't need one."Employee William E. Pickett testified that Reiss said "it was a third party that wastrying to stick their noses in and he didn't think we needed it." Pickett replied, "Ididn't know nothing about the Union, that 'I never worked where there was one at,and I hadn't. I don't know anything at all about them." Reiss said that "if theCompany made some money, we would all make more money."Employee Elwood Cook testified that he asked Reiss in substance whether theemployees would get any more money if they voted the Union in-to which Reissreplied in the negative.Reiss said that at that time the Company was in the holeand needed to get out, that perhaps at a later time "they could give us more moneywhen they made more."Employee Ben S. Peden, a credible witness, testified as follows: "He introduced hisself and we shook hands and the first thinghe asked mewas howI felt about thesituation,about the way the election wasgoingto go."Peden replied that he hadnot made up his mind as to how he was going to vote. "He said this third partywas trying to stick their nose in and mettle (sic) in our business and he just tried tokeep it one big family at Pulaski Rubber Company and we didn't need a third partyin with our business. I told him that it really didn't matter to me how it went thatIwas planning on going to Trade School anyway and he said that it should matterbecause if the Union did come in to a plant here in Pulaski, that it would hurt theother industries trying to come into Pulaski.They would by-pass it and go some-where else." [Emphasis supplied.)As Peden left Reiss told him to vote against theUnion.Employee William B. Peden credibly testified that after first asking him aboutPeden's being allegedly disgruntled because he did not get a certain foreman's job,Reissasked Peden how he felt about the third party,adding that he did not think itwould work in a small plant.Reiss "said he didn't think the larger customer likeMurray Ohio would want to buy from a union plant "Employee Joe H. Stevenson testified that President Reissasked him if he was forthe Unionand the employee replied in the affirmative.Reiss replied that he hopedStevenson would change his mind, that the Union could not do anything for theemployees which the Company was not willing to give.Denying Stevenson's testi-mony, President Reiss testified that in fact Stevenson volunteered that he was for theUnion and that Reiss replied to Stevenson that at least Stevenson was honest. THE PULASKIRUBBERCOMPANY353Employee Norman Richardson testified in substance that Reiss expressed the hopethat the Union would be soundly beaten so that the employees would not "mess withthem [for] 3 or more years." Reiss also said that the employees did not need theUnion and that the Union could not help them unless the Company agreed to it.Employee David E. Bass testified that President Reiss told him to vote right, for theCompany, and to leave the Union alone, that the Union would do more harm to theCompany than it would do good.Employee Nelson Rogers testified in substance that Reiss asked him if Rogersthought that those Alabama men had any business "with their nose up here in ourbusiness."Employee John Cook testified that Reiss told him, "Let's don't get this damn unionin here."It appears from the above that during the motel interviews Reiss interrogated threeemployees, Ben S. Peden, William B. Peden, and Stevenson, as to their sympathiestoward the Union.Although Reiss had a different version of his interview withStevenson he did not deny the interrogations attributed to him by the two Pedens.Under all the circumstances I credit the employees' testimony and find that byinterrogating the three employees concerning their sympathies toward the Union,thereby reasonably tending to interfere with the rights guaranteed in Section 7,Respondent violated Section 8(a) (1) of the Act.Employee Raymond Harold Burrow testified that at the motel while he was wait-ing to go in and see President Reiss, Comptroller Harvey Smith said to him in sub-stance that if the Union came in Respondent would drop the employees' insurance itcarried for the employees, and the cost of their own insurance which the employeeswould then have to pay themselves would eat up any wage increase obtained forthem by the Union and they would then be no better off than if they had not votedtheUnion in.Harvey Smith categorically denied this testimony.Of the dozenwitnesses who were transported from the plant to the motel only Burrow attributedany threatening remark to Smith. In two written statements given the Board's fieldexaminer in February 1960 by Burrow, no mention was made of any threateningremarks by Smith allegedly made just a few weeks before.Under all the circum-stances I believe and find that Smith did not make the statement attributed to himby Burrow, and I credit Smith's denial.A week or two before the election of January 21, 1960, Foreman Wilson Westtelephoned employee William B. Peden and, according to Peden, said "that he hadbeen hearing some bad tales on me. I asked him what they were and he said heheard I had gone for the other side. I asked him how he knew and he said someof the boys had been telling me. I asked him who they were and he couldn't tellme.They were his friends.He wanted to know how I was going and I told himwhen I went in there to vote at the election, I would vote the way I wanted to andthat was it. I wouldn't tell anybody." Foreman Wilson West admitted that on thisoccasion he asked William B. Peden "if he was on the right side of the situation."Under all the circumstances of this case this admitted interrogation by ForemanWest reasonably tended to restrain or interfere with the exercise of rights guar-anteed in the Act, Respondent thereby violating Section 8(a)(1) of the Act.Employee Raymond Harold Burrow testified that at the motel Reiss asked himif he had any problems to bring out, Burrow replying that his only problem wasmore money. Reiss replied that as the Company increased its profit it would raisethe employees' pay and he said "we didn't need any third party coming in to tell usjust what to do.That they didn't have to meet their demand.He said one reasonwhy he had this plant down here 2 is because he enjoyed his work and said if theUnion came in, he wouldn't think he would enjoy his work so much." PresidentReiss denied making the expression in the last sentence above.Explaining, he said,"Apparently hehasreference to a feeling that I have expressed several times to theextent that there would be a lot more personal satisfaction to me if we would beable to establish a successful company and I thought that should be a lot of per-sonal satisfaction to them if the two of us did it without some third party trying totake part of the credit."As none of the other witnesses attributed any expressedor implied threat to Reiss at either the dinner meeting or the motel, I believe andfind that Burrow's memory was faulty in this instance and I credit Reiss' versionof this interview and find there was no violation of the Act in what he said.9Reisswas also president of two other rubber companies in Ohio.His headquarterswere in Akron.599198-62-vol. 131-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The discharges1.Raymond Harold BurrowRaymond Harold Burrow worked for Respondent from April 27, 1959, untilFebruary 12, 1960, most of the time as an operator of a solid tire press.A youngman, he was hired right out of military service upon the strong recommendation ofR.M. Wheeler, a 70-year-old friendly man who knew as neighbors both Burrowand Foreman Wilson West, and upon the endorsement of Foreman West. Bur-row's work was satisfactory after his introductory period.Burrow signed a union card for the Union in December 1959 and attended threeor four meetings.Shortly before the election Foreman Wilson West attempted to influence the voteof Burrow by telephoning Burrow and also their mutual friend, R. M. Wheeler.Telephoning Burrow at the plant while the latter was working, West told him that hehad "heard you have been hanging around with the wrong group." In substanceWest asked him to vote for the Company, and said something about his confidencein Burrow. In his telephone conversation with Wheeler, according to the creditedtestimony of West, the latter told Wheeler that he thought Burrow was going to votefor the Union.According to the credited testimony of Wheeler, West told him "togo see my boy.he's a good boy. I don't want to lose him.We want to keep ajob for him here." On the basis of the testimony in this paragraph I find that Wil-son West knew or suspected Burrow of sympathy for or voting for the Union andknew that this might cost Burrow his job.For economic reasons, on Friday February 12, 1960, Plant Manager Brandledecided to close down a production line called the "industrial line."Closing it downaffected six employees.Respondent found places for four of these men elsewherein the plant, laid off Burrow and Rogers, and placed the other two in their positions.In layingthem off Brandle told Burrow and Rogers he would recall them if and whenhe needed them.Upon reporting his action to President Reiss, the latter's reactionwas that they should not be recalled.Thereupon, several days after the layoffsBrandle telephoned Burrow and Rogers and told each that his layoff was permanent.The question is whether Burrow and Rogers were discriminatorily selected forlayoff and discharged in order to discourage further membership and activity in theUnion.Brandle testified that he called in two foremen (there were four) and asked themwho were the most "undesirable" employees at that time in the shop. The names ofBurrow and Rogers were mentioned.Burrow testified that when Brandle laid him off Brandle told him that it was dueto the production cutback and the numerous warnings to Burrow about his smokingout of the smoking area.As Brandle did not testify concerning the layoff interviewIcredit Burrow's testimony concerning it.The reason for the layoff given onBurrow's separation slip was "cutback in production."In substance Plant Manager Brandle testified that inselectingBurrow for layoffhe considered that the foreman had selected Burrow as "undesirable" and also Brandleconsidered "the things that he [Burrow] had done previous such as the welding inci-dent, the continually gripping [griping] of every job he got on, and the knife inci-dent.. ..Brandle did not specifically include Burrow's alleged numerous warningsabout smoking out of the smoking area.Respondent's defense to the Burrow dis-charge, consisting of the above points, is now considered.To be remembered is thatonly the subjects of production cutback and smoking were mentioned to Burrowduring the exit interview.The welding incident:When Burrow was first hired he told Foreman Wilson Westabout his experience in school, which included some welding.He told.Brandle thathe could weld, that it had been a long time since he had welded and he had probablyforgotten everything that he ever knew about it.An assignment his first week in-cluded a welding job which he was unable to perform; he burned right through thesteel.Brandle testified that "I wanted to discharge him for lyingtomeby tellingme he was a welder but Wilson West pleaded with me to keep him. So I gave himanother chance to try to make a man out of him. I made a job for him as utilityman, general miscellaneous work." Soon Brandle put Burrow on the "semi line"in substitution for a man who was off sick, and when he came back in 3 or 4 daysBrandle assigned Burrow to the solid tire press where he worked satisfactorily untilshortly before his layoff.As Burrow had qualified his original claims to ability toweld, as Plant Manager B,randle gave him several assignments thereafter on whichhe performed with satisfaction, and as the subject of welding or lying was not men-tioned in the severance interview, I find that "lying" and the "welding incident" werenot contributory reasons for the layoff of Burrow. THE PULASKI RUBBER COMPANY355Burrow's alleged griping on every job:The recorddoes not bear out Brandle'sconclusion that Burrow complainedabout everyjob he was assignedto.Shortlyafter his assignment to the solid tire press a few weeksafter thebeginning of hisemployment Burrow asked Brandle to transfer him to someother kindof machinerybecause he was notaccustomed to the extremeheat and the smoke on the solid tirepress.Brandle repliedthat he couldnot be transferred.Then Burrow becameaccustomedto the job and likeditdespitethe heat andsmoke.Burrow was leftalone for some 8 months during which, as Burrow expressed it on direct examina-tion,"there had been plentyof splicerscome and goneand I had plentyof oppor-tunities to start over there or several other jobsbut I wasn't changed....AsBurrow explained it on cross-examination:I never said anything else about wanting to get off the press except onetime and thatwas when I first started on it. I had done forgot everythingabout ituntil he changed me 6 or 7 months laterafter therehad been several oppor-tunities for me to get off ofit.There had been manyjobs open around me.I didn't say anything about it. I didn't want them.Iwas satisfiedwith whereI was.Then,he hauls off about 8 months later and he puts me on the splicingand then he comes up and brings up that I had asked to get off of it.He surelywaited a mighty long time.Some 10 days before his layoff,Burrow was transferredto the splicer,on whichoccasion he asked"why?" Brandle's reply was "Well, you asked toget off of it"-referring to the solid tire press.Burrow complainedabout the 5-cent-an-hour cutin his wages as a result ofthe transfer.The recordcontains no explanation byBrandle or Respondent as to why Brandle made this transferof Burrow, which waseconomicallycostly to theemployee.As thecomplaintdid not allege that thistransfer wasdiscriminatoryand designed to discouragefurther participation in theUnion,and as that question was not fully litigated,Imake no such finding althoughthe entirerecordsuggests thispossibility.On the entire record Iconcludeonly thatBurrow's complaints on these two occasions,justifiable insofaras the record showed,were pretexts for but notthe realreasonsfor, the selection of Burrow for layoff.The "knifeincident":All of the time that he worked in the plant until early Jan-uary 1960Burrow carriedwith him in theplant a so-called hawk-billed knife. Ithad a blade about 3 inches long which once had a hook on it, but it was an old knifeand almostall of the hookwas gone.A knife wasnot apart of the regular equip-ment for Burrow's job, but fromtime to time whenhe needed to cutsomething heused his own knife.Regular equipment assignedby the Companyfor some 8 or 10men to a shift was amuch largerknife, somethinglike a butcher knife, with a blade8 to 10 inches long. Burrow testifiedthat other employees carried pocket knivesand that at least two other named employees carried knives like this.These othertwo employees werenot called todeny this testimony.There wasno "incident"concerning Burrow'sknife.Itwasnot proved that he ever threatened anybodywith it.He stoppedcarrying it in earlyJanuary, some2 or 3 weeks before theelection,when wordcame tohim throughhis friendsthatRespondent was askingaround among his friendswhat kind of a knife Burrow was carrying. There wasno evidence that Respondent made similar inquiriesabout the knives carried byother employees.Burrow testified that the otheremployees continuedto carry theirknives.No company foremanever mentionedthe knifeto Burrow.Brandle did notmention it in thelayoff interview with Burrow.As has beenseenabove, Burrow's version of hismotelinterview with PresidentReiss contained no mentionof theknife.Reiss testifiedthatat this interview Bur-row himself brought up thesubject of the knife, Burrow expressingthe thought thatitwasnot the Company'sconcern.Reissallegedlytold Burrow that it was a goodthingBurrow hadgotten rid of theknife.In testifying Reiss volunteered that heconsideredcarrying the knife "the samething as carryinga gun on the job." Reisstestifiedfurther thatafter his conversationwith Burrowhe told Brandle that in hisopinion Brandle"would have been 100 percentwrong in not taking the proper actionat the time heknew about it"-the knife.In any case Reiss did not at that timedischarge or instruct Brandle to discharge Burrow for earlier carrying the knife inthe plant.He took no action eventhough,as he testified,he considered"the knifeincident"as a "cardinal sin."As kniveswere regular equipmentin theplant and Burrow's was intrinsically nomore dangerousthan the companyknives, as Burrow threatenednobody with theknife, as otheremployeescarried theirown kniveswithout the Companybeing dis-turbedabout it,as President Reiss took no action against Burrow upon learning ofthe knife allegedlyin the motel interview-even though he consideredcarrying theknife a "cardinalsin"-andas theknife was not mentioned in the layoff interview. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDI believe and find that Burrow's carrying the knife was not a contributory cause ofhis layoff but merely a pretext for it."Numerous warnings about smoking":There were not numerous warnings to Bur-row about smoking out of the smoking areas, but only one warning. Shortly afterthe election, instead of going to the front of the building to the smoking area, Bur-row stepped outside the building onto the road about 15 or 20 feet from the buildingand smoked a cigarette.Upon his return Foreman Britton told him he was notsupposed to smoke out there, that he could smoke only in the smoking area upfront.There was no evidence that thereafter Burrow ever violated these instruc-tions.Brandle testified that Respondent stores such flammable substances as naph-thol, silicone, and hydraulic oil outside the building. It was not proven, however,that the one time he smoked on the road outside the building Burrow was anywherenear the danger spot where these substances were stored.On the entire record Ibelieve and find that this one warning about smoking in some 10 months of satis-factory employment was but a pretext for and not the real reason for the selectionof Burrow for layoff.Conclusions as to the Discharge of BurrowAs has beenseenabove, shortly before the election Foreman Wilson West tele-phoned R. M. Wheeler, the mutual friend of West's and Burrow's, and struck a noteof alarm over the fact that West thought Burrow was going to vote for the Union.He told Wheeler that Burrow was "a good boy"-meaning a good workman-andthatWest did not "want to lose him.We want to keep a job for him here." In thisstatementWest revealed his fear or his knowledge that Burrow's being in favorof the Union might cost him his job. That President Reiss was dead set againsthaving the Union get into his relatively new southern operation in Tennessee wasrevealed in his motel interviews nand in his letters.Burrow had signed a union cardand had attended three or four meetings.That management knew and disapprovedof Burrow's sympathies towards the Union was revealed by Wilson West's telephonecall to both Burrow and R. M. Wheeler shortly before the election.Brandle testifiedthat the two foremen he consulted were the foremen over Bur-row and Rogers. Burrow'sforemanat that time, although he had been assignedto him for only 10 daysor so,was Richard Britton, who selected Burrow as themost "undesirable" employee.Had Brandle consulted Wilson West, under whomBurrow had previously worked forsome10 months,it isdoubtful if West wouldhave recommended Burrow for layoff, as West thought of Burrow as a good work-man.Brandledid not explain why he consulted only two of his four foremen orwhy heasked onlyBurrow's and Rogers' foremen for recommendations.As Burrow had signeda unioncard and attended several union meetings; in thelight of Reiss' threats in his letters, particularlyagainst votingfor the Union; asmanagementthrough Foreman Wilson West knew at least that Burrow was sym-pathetic toward the Union and as West, who was in a position to be informed, fore-saw Burrow's lossof his job because of his union sympathies; and in view of themultiplicityof alleged reasonsclaimed bymanagementfor the layoff which werenot mentioned on his separation slip or in hislayoff or exit interviews, I believe andfind that Burrowwas selectedfor layoff and discharged because of his actual orsuspectedunion sympathiesor activities and in order to discourage further member-ship or activity in the Union, Respondent thereby violating Section 8 (a) (3) and (1)of the Act.2.Nelson RogersNelsonRogersworked for Respondent from September 1957 until February 12,1960, most of thetime as a trimmerand inspector on semipneumatictires.In thefall of 1959 he worked for about a month on the "industrial line" and was thentransferred back to his old job of trimming and inspecting.According to the creditedtestimony of Plant Manager Brandle, Rogers was a fairly good worker until he wastransferred back to his old job, after which "he got real sloppy.His attitude changed.He got hateful, and everything about it was just dissatisfactory to the company."A foreman. Joe West, under whom Rogers worked his last 2 weeks and who wasfamiliar with Rogers' work for some time prior to that, testified that Rogers wasa very careless worker, that his trimming on the inside of the tires was not good,his inspection on spliceswas notgood, and he would not scrap or reject tires thatshould be scrapped. Several times West spoke to Rogers to try to improve his workRogers would improve for several days and then would revert.Joe West testified that about February 9, 1960, he picked out from the top of acrate or carton (the carton held about 800 of this size) some 7 tires inspected andpassed by Rogers each of which was so vitally defective that it should have been THE PULASKI RUBBER COMPANY357rejected by Rogers.The outsidediameter of these tires was about 7 inches.Westsaid hepicked outthese seven tires while Rogers watched him and thentook thetires and Rogers into the office and talked to Rogersabout thetires and his work.West toldRogers if he passed tires like those againhe would firehim.Rogersadmitted to West that he would notbuy thosetires if he were a consumer.Westtiedup those seven tires, preserved them,and Respondent introduced them inevidence.Afterthese seven tires were in evidence,on rebuttal Rogers testified in substance,having examined the tires, thathe would not pass defective tires like those, that hedid not pass them,that he had never seen them before, that while he worked therethe Companynever made tires of that size, 7D A, and that Westdid not pick themout in his presenceor take himto the office and discuss them.ThereafterRespondentproducedfrom its records irrefutable documentary proofthat during Rogers' shifton February 9, 1960,Respondentproduced248 tires size7 D A and thatthese tires were run off by employee Bass,whose workRogers in-spected.As Rogers wascompletelywrong in his strongly stated testimony thatRespondentdid not maketires of this size, and as Joe West appeared to me to be acredible witness,I creditWest's testimonyaboutpicking out these seven tires in thepresenceof Rogersand takingthem andRogers to the office and discussing themwith him.As he testifiedsome 3 months after this incidentand couldnot have for-gotten such an incident in such a short time,I am convinced on this testimony andthe whole recordthat Rogers was a completely unreliableand untrustworthywitness.In additionto the aboveRogers was a glib witness who attributed to Brandle anumber of indiscreet statementswhich I doubthe made. For instance,Rogers testi-fied thatwhen Brandlelaid him off thelatter saidthathe could not give him hisseparation slip just then,that he would first have to call Harvey Smith in Akron,Ohio, "to seewhat to puton your separation slip so I cankeep out of trouble withthe LaborBoard inAtlanta."Forsome 3 years Brandle had been president of alocal of the charging union inAkron which dealt withone of Reiss' companies inAkron, and with that background it is highly doubtfulif he made such a statement.In addition Brandle denied it andI credithis denial.Testifyingthat he had beenwarned onlyonce for poorwork,Rogers elaborated:"In fact,Mr. Brandle went allover townand toldIwas the besthandhe had there."In view of Rogers' workrecordI do not credit this testimony.Upon closeconsideration of Rogers'entiretestimony and in the light of the whole record, I do not creditany of Rogers'testi-mony that is not corroborated by other testimony.In uncorroboratedtestimonyRogers testified thathe signed a union card and at-tended three union meetings, the last some3 or 4 days before theelection;that abouta weekbefore theelection Brandlehad him sent into the officeand said to him,among other things,thatBrandle knew he was forthe Union, that he hadsigned acard, and thathe had attended a union meeting at a certain employee'shouse.AsRogers was a completelyrepudiated,self-impeaching witness, I do not credit thistestimony.Brandle's testimony is credited that in laying him off Brandle gave Rogers as thereasons Rogers'poor workmanship, his hatefulattitude,his yelling around the fac-tory, and the repeatedwarnings he had been given.Other creditedevidence wasthatRogers'loud voicedistractedother employees from theirwork, and that onabout January 25 Rogers told Foreman Joe West insubstancethat "hewould loseno sleepif he was fired from thisdamn place."Rogers' separation slip, signed byBrandle, stated,"Due to numerous warningsabout his work,I am forced to layNelson off becauseof a cut backin prod."Conclusions as to the Discharge of RogersOn the entire record considered as a whole,I believe and find that after severalwarnings Rogers was selected for-layoff and discharged primarily because of poorworkmanship,that this discharge was for cause,and that in so discharging him Re-spondent did not violate the Act. I shall therefore recommend that as to Rogersthe complaint be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities,set forth in section III,above, occurring in connection withRespondent's operations described in section I, above, have a close,intimate, and sub-stantial relation to trade, traffic,and commerce among the several States, and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce. 358DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in the unfair labor practices set forthabove, I recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policiesof the Act.Respondent having laid off and discharged Raymond Harold Burrow because ofhis actual or suspected union sympathies or activities,I recommend that Respondentoffer to him immediate and full reinstatement to his former or a substantially equiva-lent position without prejudice to his seniority and other rights and privileges andmake him whole for any loss of pay he may have suffered by reason of Respondent'sdiscrimination against him by payment to him of a sum of money equal to thatwhich he normally would have earned as wages from the date of his layoff, February12, 1960,the date of the discrimination against him, to the date when,pursuant tothe recommendations herein contained,Respondent shall offer him reinstatement,less his net earnings during said period. Said backpay shall be computed on a quar-terly basis in the manner established by the Board in F.W. Woolworth Company,90 NLRB 289.The violations of the Act committed by the Respondent are persuasively relatedto other unfair labor practices proscribed by the Act, and the danger of their com-mission in the future is to be anticipated from the course of the Respondent's con-duct in the past.The preventive purposes of the Act: will be thwarted unless theorder is coextensive with the threat.In order, therefore,to make more effective theinterdependent guarantees of Section 7, to prevent a recurrence of unfair laborpractices,and thereby minimize industrial strife which burdens and obstructs com-merce, and thus effectuate the policies of theAct, Ishall recommend that theRespondent be ordered to cease and desist from infringing in any manner uponthe rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The Pulaski Rubber Company is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.United Rubber,Cork, Linoleum&PlasticWorkers of America,AFL-CIO,is a labor organization within the meaning of the Act.3. In January 1960,by interrogating employees concerning their sympathies to-ward the above-named Union,Respondent interfered with, restrained,and coercedits employees in the exercise of rights guaranteed in Section 7 of the Act,and therebyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (1) of the Act.4. In January 1960,by threatening employees' chances of advancement and jobsecurity and by threatening to close the plant and quit business in order to defeatthe Union,Respondent interfered with,restrained,and coerced its employees in theexercise of rights guaranteed in Section 7 and thereby has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1) of the Act.5.By discriminating in regard to the hire and tenure of employment of RaymondHarold Burrow,thereby discouraging membership in. United Rubber, Cork, Lin,oleum & Plastic Workers of America,AFL-CIO,Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8 (a) (3) and (1)of the Act.6.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Michael Benevento and John Benevento d/b/a M.Benevento Sand& Gravel Co.andHoisting&Portable Engineers Union,Local 4, International Union of Operating Engineers, AFL-CIO.Cases Nos. 1-C, A-3258 and 1-CA-3304. April 28, 1961DECISION AND ORDEROn January 23,1961, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-131 NLRB No. 45.